DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Practice
Please note that when listing the claims the text of the cancelled claims should not be included. That is, for example, if claims 1-25 are cancelled, applicant only needs to list cancelled claims as follows:
Claims 1-25 are cancelled. 
Additionally, the text of newly added claims should not be underlined. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Specification
The amendment filed 11/29/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The addition of the adjustable slide (added to page 10) and the addition of the adjustable slide 82 to Figure 36. The application, as originally filed, does not disclose and adjustable slide attached to a sinuous connector. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 29 is objected to because of the following informalities:  
In claim 29, line 2, “the blind terminus point” has no antecedent basis in the claims. This objection could be overcome by replacing “the blind terminus point” with --a blind terminus point.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 26, “wherein said clenching arm includes a means to affix a sinuous connector to a beverage container” is vague and indefinite. This language appears to be referring to multiple different structures at once. 



Claim 28 has a similar problem. 
It is also noted in claim 28, that Applicant is reciting significant detail of the sinuous connector. However, the sinuous connector is never recited as parted of the claimed invention. Instead, Applicant recites that the claimed invention has a means to affix a sinuous connector. 
Claim 29 is rejected because it depends from claims that have been cancelled. For purposes of expediting examination, in claim 29, line 1, “Claim 1, 2, or 3,” will be interpreted as --Claim 26, 27, or 28.” 

Allowable Subject Matter
Claim 27 is allowed.

Claims 26, 28, and 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


The following claims 26 and 28 have been drafted by the examiner and considered to distinguish patentably over the art of record in this application. Claims 26 and 28 are presented to applicant for consideration: 
26.	A flexure frame comprising:
a blind terminus channel; 
an elongated arm; and 
a clenching arm, 
wherein said blind terminus channel is situated between the elongated arm and the clenching arm, and wherein said clenching arm includes:
a means to affix a sinuous connector, said sinuous connector configured to support a beverage container having a circumferential flange against the flexure frame; and 
a protuberance,
 wherein the means to affix a sinuous connector and the protuberance are configured so that when said sinuous connector is disposed within the means to affix a sinuous connector the sinuous connector is configured to wrap around a neck of the beverage container whereby the circumferential flange rests on the protuberance thereby supporting the beverage container. 

28.	A multi-function levering and pivoting device comprising:
a sinuous connector comprising:
 a sinuous shaft including thickened sections distributed along the length of said sinuous shaft, 
	a flexure frame, including: 
a blind terminus channel; 
an elongated arm; and 
a clenching arm, 
wherein said blind terminus channel is situated between the elongated arm and the clenching arm, and wherein said clenching arm includes:
a means to affix said sinuous connector, said sinuous connector configured to support a beverage container having a circumferential flange against the flexure frame; and 
a protuberance,
wherein said thickened sections of said sinuous connecter are configured to serve as integrated restraining stops for affixing bottle necks of various sizes to said clenching arm of said flexure frame.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive of any error in the above rejection.
As outlined above, the only remaining rejection of Applicant’s claims involve clarity issues. The examiner has drafted versions of claims 26 and 28 that would overcome any of the 112(b) rejections. Additionally, claim 29 would be allowable with the above mentioned change. Note, any structure that is to interpreted as part of the claimed invention must be clearly indicated as such. Typically this means, introducing the structure in  a new line somewhere after the term “comprising.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        January 10, 2022